Citation Nr: 0831381	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-24 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for squamous cell carcinoma 
of the right neck.  

In July 2008, a hearing was held before the undersigned 
sitting in Washington, DC.  At that time, the veteran 
submitted additional evidence along with a waiver of RO 
jurisdiction.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  Resolving reasonable doubt in the veteran's favor, 
competent medical evidence establishes that the squamous cell 
carcinoma of the right neck originated in the larynx and 
spread to the lymph nodes.  


CONCLUSION OF LAW

The criteria for service connection for cancer of the larynx 
(squamous cell carcinoma of the right neck) are met.  38 
U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board acknowledges VA's duties to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  In light 
of the favorable decision in this case, any error in the 
timing or content of VCAA notice or assistance is moot.

II.  Analysis

At the hearing, the veteran testified that his physicians 
could not find the primary site of the cancer that had spread 
to his lymph nodes.  He indicated that since his tumor was an 
occult primary, they had to do shotgun radiation treatment, 
with special emphasis around the larynx because they thought 
that was probably the primary site of the original cancer.  
The veteran testified that he smoked while he was in Vietnam, 
but quit when he got out of the service.  After service he 
worked as an industrial electrician.  He denied routine 
exposure to any type of chemical other than cutting oils, 
mostly automotive.  He indicated that the pertinent medical 
evidence should be of record and requested that reasonable 
doubt be resolved in his favor.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

The law establishes a presumption of service connection for 
diseases associated with exposure to certain herbicide agents 
and also provides a presumption of exposure for veterans who 
served in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309(e) 
(2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2007).  [Emphasis added].  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2007).

If a veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and 
ending on May 7, 1975), the veteran is presumed to have been 
exposed to herbicides, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. The last date on which a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2007).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service records show the veteran served in Vietnam during the 
relevant time period and herbicide exposure is presumed.

Medical evidence shows that in April 2003, the veteran noted 
a mass on the right neck.  In September 2003, he underwent a 
direct laryngoscopy with biopsies, esophagoscopy, 
bronchoscopy, and right radical neck dissection.  
Postoperative diagnosis was squamous cell carcinoma right 
neck, possible right tonsillar primary.  Radiation therapy 
note dated in September 2003 indicates that biopsies of the 
tonsils, false vocal cords, tongue base, pyriform sinuses, 
and nasal pharynx showed no more than benign mucosa or at 
some sites chronic inflammation.  Radiation therapy note 
dated in December 2003 indicates that random biopsies of the 
upper aerodigestive tract were done at the time of the neck 
dissection and though a primary site of disease was not 
found, pathologic evaluation showed tumor involvement of six 
out of thirty-six recovered lymph nodes.  The veteran 
underwent adjuvant radiation therapy from October through 
December 2003.

In support of his claim, the veteran submitted various 
medical statements.  The veteran also submitted information 
regarding his physicians' qualifications.  While the 
information provided is extensive, the Board notes that Dr. 
L. is a Board Certified radiation oncologist and Dr. O. is an 
otolaryngologist with certifications from the American Board 
of Otolaryngology, American Academy of Otolaryngology Head & 
Neck Surgeons, and Fellow American Academy of Surgeons.  

Statement from Dr. L. dated in November 2006 indicates that 
although a neck dissection and random biopsies were 
performed, no obvious primary site of the disease was noted.  
He further indicated he thought it was clear that there was 
no easy way to exclude occult primary laryngeal cancer as the 
site of the disease origin.  

Statement from Dr. O. dated in December 2006 indicates that 
the veteran was diagnosed with a squamous cell carcinoma of 
the right neck with occult primary.  He stated that occult 
primary meant that a squamous cell carcinoma of the upper 
digestive tract had spread to the lymph nodes.  He indicated 
that the primary source was so small it could not be found 
with standard medical techniques, but that there was a "high 
probability that the cancer did originate in the larynx and 
spread to the lymph nodes."  He stated, however, that they 
could not prove this.  He further stated that the veteran 
required extensive radiation treatment that was directed at 
the larynx because of this high probability.  

Statement from Dr. L. dated in November 2007 indicated that 
he was not an expert regarding exposure to herbicide agents, 
but his understanding from reading the VA literature 
suggested that any tumor located in the larynx or within 
another structure in the upper respiratory system could be 
considered correlated with exposure to such agents.  He 
indicated that while they did not have biopsy proof of the 
site of origin of the disease, the corollary of this fact was 
that they were unable to disprove the larynx as the site of 
origin.  He noted there were statistics regarding the most 
common site of origin of "unknown primary" tumors of the 
head and neck, and the larynx was listed as one of the 
possible sites.  In summary, he stated that his reading of 
the VA literature would suggest that the veteran may be 
considered for benefits because the possibility that the 
tumor arose in an occult fashion in the larynx could not be 
discounted.  

Statement from Dr. O. dated in January 2008 essentially 
reiterates his letter of December 2006.  However, he goes on 
to state "[i]t is more than likely that the cancer 
originated in [the veteran's] larynx and spread to his lymph 
nodes."  

Squamous cell carcinoma of the right neck is not listed as a 
disease associated with herbicide exposure for which 
presumptive service connection may be granted.  See 38 C.F.R. 
§ 3.309(e) (2007).  The Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See 67 Fed. Reg. 42600, at 42606-42607 (June 24, 
2002).  

The Board notes presumptive service connection may not be 
established for a cancer listed in § 3.309(e) as being 
associated with herbicide exposure, if the cancer developed 
as the result of metastasis of a cancer not associated with 
herbicide exposure.  See VAOPGCPREC 18-97 (May 2, 1997).  
However, the circumstances of this case differ.  That is, the 
evidence shows the veteran was diagnosed with a cancer not 
listed as a disease associated with herbicide exposure and 
the question is whether the primary site is a presumptive 
condition.  

The Board acknowledges that the postoperative diagnosis 
suggested that the right tonsil was possibly the primary 
site.  However, this was apparently ruled out by the biopsy 
results, which showed only benign tonsillar and adjacent soft 
tissue.  It is clear that the primary site of the veteran's 
cancer was not definitively diagnosed.  However, the medical 
statements indicate that the larynx could not be excluded as 
the site of origin and that it was highly probable and "more 
than likely" that the larynx was the primary site.  The 
Board finds the above medical statements highly probative.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical opinion evidence is based, amongst 
other factors, on the medical expert's personal examination 
of the veteran, knowledge and skill in analyzing the data, 
and the medical conclusion that is reached).  The medical 
opinions are supported by sufficient rationale and were 
provided by physicians with expertise in radiation oncology 
and head and neck surgery.  Additionally, both physicians 
treated the veteran and are familiar with his medical 
diagnoses and treatment.  Moreover, there is no definitive 
evidence to the contrary.

Resolving reasonable doubt in the veteran's favor, the 
evidence establishes that the squamous cell carcinoma of the 
right neck originated in the larynx and spread to his lymph 
nodes.  Cancer of the larynx is listed as a disease 
associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) 
(2007).  Accordingly, service connection for cancer of the 
larynx (squamous cell carcinoma of the right neck) is 
established.  


ORDER

Entitlement to service connection for cancer of the larynx 
(squamous cell carcinoma of the right neck) is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


